Judgment, Supreme Court, New York County (Marcy L. Kahn, J), rendered May 22, 2007, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to an aggregate term of 3h years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing.the jury’s credibility determinations, including its resolution of inconsistencies in testimony.
The evidence at a Hinton hearing established an overriding interest that warranted a limited closure of the courtroom (see Waller v Georgia, 467 US 39 [1984]; People v Ramos, 90 NY2d 490, 497 [1997], cert denied sub nom. Ayala v New York, 522 US 1002 [1997]). The officer testified, among other things, that he continued his undercover work in the specific area of defendant’s alleged sales, that he had open investigations, cases involving lost subjects and other cases pending in the courthouse, that he had often been threatened, and that he took precautions to protect his identity. This demonstrated that his safety and effectiveness would be jeopardized by testifying in an open courtroom, and it satisfied the requirement of a particularized showing. Furthermore, the closure was no broader than necessary. Concur — Tom, J.P., Sweeny, Freedman, Richter and Abdus-Salaam, JJ.